                                            Case 3:00-cr-00477-SI Document 61 Filed 08/10/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                        Case No. 00-cr-00477-SI-1
                                   8                    Plaintiff,
                                                                                          ORDER FOR DEFENDANT’S
                                   9             v.                                       RESPONSE TO GOVERNMENT’S
                                                                                          PROPOSAL
                                  10     ED RIVERA,
                                                                                          Re: Dkt. No. 59
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13
                                              The Court is in receipt of the government’s most recent response regarding the
                                  14
                                       compassionate release of defendant Ed Rivera. See Dkt. No. 59. The government proposes an
                                  15
                                       alternative route to the defendant’s immediate release from custody, and the Court is inclined to
                                  16
                                       adopt the government’s proposal absent objection from Mr. Rivera. Under the Court’s prior order
                                  17
                                       granting compassionate release, Dkt. No. 50, the earliest Mr. Rivera could be released from custody
                                  18
                                       following a 14-day quarantine period is August 13, 2020.
                                  19
                                              Accordingly, the Court ORDERS that defendant file a response to the government’s
                                  20
                                       proposal, Dkt. No. 59, no later than August 12, 2020, in order for the Court to consider adopting
                                  21
                                       the new proposal while maintaining the original release date.
                                  22

                                  23
                                              IT IS SO ORDERED.
                                  24
                                       Dated: August 10, 2020
                                  25
                                                                                      ______________________________________
                                  26                                                  SUSAN ILLSTON
                                                                                      United States District Judge
                                  27

                                  28
